—Order, Supreme Court, Bronx County (Barry Salman, J.), entered December 16, 1993, which granted defendant Somma’s motion for summary judgment dismissing the complaint as against him, unanimously affirmed, without costs.
Defendant Somma established that he was not negligent as a matter of law by producing admissible, uncontradicted evidence that his car sustained a sudden tire blowout, and it never came into contact with plaintiffs’ or codefendant’s vehicles (see, Menekou v Crean, 222 AD2d 418). Not only did plaintiffs fail to adduce any proof showing any negligence on Somma’s part, but they also failed to offer any evidence which would warrant the conclusion that Somma’s blowout played a causal role in plaintiffs’ collision with codefendant’s vehicle (see, supra; Rosado v Cavagnaro & Sons Mach. Corp., 193 AD2d 476). Speculative theories of negligence offered in the affirmation of plaintiffs’ counsel, including the claim that defendant-respondent’s blowout could have been caused by inadequate tire maintenance, are without evidentiary value (see, Rue v Stokes, 191 AD2d 245). Concur — Murphy, P. J., Sullivan, Rubin, Ross and Tom, JJ.